COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-10-048-CV



IN RE JOE SHANNON, JR., 	RELATOR

CRIMINAL DISTRICT ATTORNEY, 

TARRANT COUNTY, TEXAS



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and motion for temporary stay and is of the opinion that relief should be denied.  Accordingly, relator’s petition for writ of mandamus and motion for temporary stay are denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL:  LIVINGSTON, GARDNER, and WALKER, JJ.



DELIVERED:  March 2, 2010

FOOTNOTES
1:See
 Tex. R. App. P. 
47.4.